EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aborn Chao on 8/7/2021.
This application has been amended as follows:
Claim 21 has been replaced with
-- An apparatus, comprising: 
at least one processor; and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: 
determine, at the apparatus, an association between refinement beam index and logical beam index based on information received from an access node; 
perform serving beam tracking based on the determined association; and 
determine whether the determined association is valid based on a timer set by the apparatus, wherein the timer is initiated after the apparatus has provided a beam measurement report to the access node.--

Claim 32 has been replaced with
-- A method, comprising: 
determining, by a user equipment, an association between refinement beam index and logical beam index based on information received from an access node; 
performing serving beam tracking based on the determined association; and 
determining whether the determined association is valid based on a timer set by the user equipment, wherein the timer is initiated after the user equipment has provided a beam measurement report to the access node.--

Claim 37 has been replaced with
-- The apparatus of claim 21, wherein an indication is received from the access node using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change. --

Claim 38 has been replaced with
-- The method of claim 32, wherein an indication is received from the access node using at least one of a medium access control based beam change, a downlink control information based beam change, and radio resource control signaling based beam change.--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/19/2021.
Claim(s) 1-20, 22-25, 28-31, 33-35, 39 has/have been cancelled.
Claims(s) 41-44 has/have been added. 
Claims(s) 21, 26-27, 32, 36-38 and 40-44 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 7/19/2021, with respect to the rejection of claims 17 and 19-21, 24-28, 30-32, 35-40 under 35 U.S.C. 101,  have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 7-13, filed 7/19/2021, with respect to the rejection of claims 17, 20, 21, 27, 28, 31, 32 and 36 under 35 U.S.C. 102(a)(2) and claims 19, 30, 37 and 38 under 35 U.S.C. 103,  have been fully considered and are persuasive.  The rejection has been withdrawn.

Examiner’s Comments Regarding Subject Matter Eligibility
The abstract idea of “determine, at the apparatus, an association between refinement index and logical beam index based on information received from an access 
The potential abstract idea of “determine whether the determined association is valid based on a timer set by the apparatus, wherein the timer is initiated after the apparatus has provided a beam measurement report to the access node” as noted in claim 21 and the potential abstract idea of “determining whether the determined association is valid based on a timer set by the apparatus, wherein the timer is initiated after the apparatus has provided a beam measurement report to the access node” as noted in claim 32 are considered as not capable of being performed in the human mind.  Furthermore, the potential abstract ideas are considered as directed to solving the potential problem of tracking the wrong serving beam and therefore claims 21 and 32 are considered as eligible subject matter under 35 U.S.C. 101.

Allowable Subject Matter
Claim(s) 21, 26-27, 32, 36-38 and 40-44 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Nokia Technologies Oy EP 3476154 (Foreign Patent Documents citation #1 listed on IDS dated 5/4/2020), teaches performing beam changing using a beam index (see FIG. 6, para. 0048, 0049 and 0080).
A close reference, Qualcomm WO 2017204931 (Foreign Patent Documents citation #4 listed on IDS dated 3/26/2019), teaches starting a timer based on receiving messages such as MSG2, RAR or MSG4 (see para. 00246).
A close reference, Samsung Electronics Co LTD KR 20170096929, teaches logical beam index mapping (see FIG. 2).
A close reference, Nokia, et al., “On beam grouping and reporting”, April 3-7, 2017, 3GPP TSG-RAN WG1 Meeting #88bis, Spokane, WA, USA, R1-1705959 (Non-Patent Literature Documents citation #6 listed on IDS dated 3/26/2019), teaches prohibit timers (see Proposal 11, Section 5.1).
A close reference, ZTE, “Beam grouping evaluation for beam management”, August 21-15, 2017, 3GPP TSG RAN WG1 Meeting #90, Prague, Czechia, R1-1712301 (Non-Patent Literature Documents citation #5 listed on IDS dated 3/26/2019), teaches beam grouping (see Introduction).
A close reference, Jung et al. US 20130137379, teaches starting a validity timer when a measurement configuration is received (see para. 0133).
A close reference, Lee et al. US 20150373573, teaches starting a validity timer upon reception of a MDT configuration (see para. 0100).
A close reference, Jung et al. US 20150024788, teaches starting a validity timer when a logged measurement configuration is received (see para. 0176).
A close reference, Deenoo et al. US 20190174554, teaches starting a validity timer upon receiving configuration parameters (see para. 0284).
A close reference, Moon et al. US 20170207845, teaches setting a beam alignment timer (see para. 0372-0377 and FIG. 30).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 21, 27, 37 and 41-42, the cited prior art either alone or in combination fails to teach the combined features of:

determine whether the determined association is valid based on a timer set by the apparatus, wherein the timer is initiated after the apparatus has provided a beam measurement report to the access node.

As per claim(s) 32, 36, 38 and 43-44, the cited prior art either alone or in combination fails to teach the combined features of:

determining whether the determined association is valid based on a timer set by the user equipment, wherein the timer is initiated after the user equipment has provided a beam measurement report to the access node.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/Michael K Phillips/Examiner, Art Unit 2464